United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3487NE
                                   _____________

United States of America,                *
                                         * On Appeal from the United
               Appellee,                 * States District Court
                                         * for the District of
      v.                                 * Nebraska.
                                         *
Leroy Sears,                             * [Not To Be Published]
                                         *
               Appellant.                *
                                    ___________

                            Submitted: April 24, 2001
                                Filed: May 7, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Leroy Sears pleaded guilty to conspiring to distribute and possess with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 846. The District Court1
denied his request for a downward departure on the bases of his cultural assimilation
into the United States and the hardships he would suffer if deported. Sears was
sentenced to seven-and-a-half years (ninety months) imprisonment and five years


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
supervised release. On appeal, he argues that the Court erroneously concluded that it
lacked authority to depart.

       We have carefully reviewed the transcript of the sentencing hearing. The District
Court’s comments show that it did not believe it lacked authority to grant either a
cultural-assimilation or a deportation-related-hardship downward departure; rather, it
denied Sears such departures because of the particular facts and circumstances of his
case. Thus, the matter is unreviewable on appeal. See United States v. Bahena, 223
F.3d 797, 807 (8th Cir. 2000), cert. denied, 121 S. Ct. 1163 (2001); United States v.
Lipman, 133 F.3d 726, 731-32 (9th Cir. 1998).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-